                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 BETTY JANE AYERS,

                         Plaintiff,

                         v.                          Case No. 21-cv-1445 (CRC)

 MERRICK GARLAND, et al.,

                         Defendants.

                                      MEMORANDUM OPINION

        Plaintiff Betty Jane Ayers filed this pro se action after a fellow judge of this court

dismissed a virtually identical case for lack of standing. Because the prior ruling correctly

determined that Ayers does not have standing to bring her claims, the Court will dismiss this

case.

 I.     Background

        In March 2021, Ms. Ayers filed a complaint against numerous government officials

including then-acting Attorney General Robert M. Wilkinson, Chief Justice of the United States

John G. Roberts Jr., President Joseph R. Biden Jr., Vice President Kamala Harris, Speaker of the

House Nancy Pelosi, and many other members of Congress. Ayers v. Wilkinson, No. 21-cv-551

(ABJ), slip op. at 1 (D.D.C. May 10, 2021). In that complaint, Ayers alleged that certain

defendants participated in, or knew about and failed to report, the “repeated rape” of “innocent,

defenseless babies.” Id. She further alleged that these crimes were captured on audio and video

tapes. Id. Ayers requested, among other relief, an order requiring certain officials to resign,

directing the military to prosecute defendants (including every member of Congress who voted

to certify the election of President Biden and Vice President Harris) for treason, and setting new
elections to be conducted under military supervision. Id. at 2; see also Compl. at 15-26, Ayers v.

Wilkinson, No. 21-cv-551 (ABJ).

        Judge Amy Berman Jackson issued an order to show cause why the case should not be

dismissed for lack of standing. Ayers responded with a filing styled as a motion to “dismiss” the

order to show cause as “unconstitutional.” Ayers, No. 21-cv-551 (ABJ), slip op. at 2-3. Judge

Jackson then dismissed Ayers’s complaint on May 10, 2021, concluding that Ayers lacked

standing to bring her claims. Judge Jackson found that Ayers failed to allege “any facts to show

that the complained of circumstances or the relief she seeks would affect her differently than the

public at large.” Id. at 5. Indeed, Judge Jackson noted that “throughout the complaint plaintiff

styles herself as a representative of ‘We the People,’ reinforcing the conclusion that she is

pressing a generalized, as opposed to a personal, grievance.” Id. Ayers also failed to “show[]

that her injury would be redressed by a favorable decision,” because the Court lacked power to

“compel the executive branch to initiate a prosecution” or “compel the military to undertake an

investigation, oversee an election, or unseat duly elected or appointed federal officials.” Id. at 5-

6.

        Undeterred, Ayers responded by filing the present lawsuit, which raises claims materially

identical to the ones Judge Jackson dismissed. See generally Am. Compl. It appears from the

docket that the Amended Complaint has not yet been served on the defendants.

  II.   Legal Standard

        “[A] court must dismiss a case sua sponte at any time if it concludes that it lacks

jurisdiction over the case.” Allen v. Rehman, 132 F. Supp. 2d 27, 29 (D.D.C. 2000). For the

Court to have jurisdiction over an action, the plaintiff must have standing under Article III of the

Constitution. Grocery Mfrs. Ass’n v. EPA, 693 F.3d 169, 174 (D.C. Cir. 2012). “To establish



                                                  2
Article III standing, a party must establish three constitutional minima: (1) that the party has

suffered an injury in fact, (2) that the injury is fairly traceable to the challenged action of the

defendant, and (3) that it is likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.” Id. (internal quotation marks omitted).

  III. Analysis

        For the same reasons previously explained by Judge Jackson, this Court concludes that

Ayers lacks standing to bring her claims. While there are small differences between the

Amended Complaint in this case and the complaint that Judge Jackson dismissed, Ayers still

“has not alleged any facts to show that the complained of circumstances or the relief she seeks

would affect her differently than the public at large.” Ayers, No. 21-cv-551 (ABJ), slip op. at 5.

Ayers continues to “style[] herself as a representative of ‘We the People,’ reinforcing the

conclusion that she is pressing a generalized, as opposed to a personal, grievance.” Id.; see also

Am. Compl. Moreover, the Court agrees with Judge Jackson that any injuries Ayers has suffered

are not redressable, as the Court lacks the authority to grant the types of relief she seeks. See

Ayers, No. 21-cv-551 (ABJ), slip op. at 5 (citing Heckler v. Chaney, 470 U.S. 821, 831 (1985)).

        In any event, the present action is also doomed by collateral estoppel. The doctrine of

collateral estoppel, also known as issue preclusion, bars a party from engaging in “successive

litigation of an issue of fact or law actually litigated and resolved in a valid court determination

essential to the prior judgment.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008). This doctrine

“applies to jurisdictional issues such as Article III standing.” Swanson Group Mfg. LLC v.

Jewell, 195 F. Supp. 3d 66, 72 (D.D.C. 2016). The issue of whether Ayers has standing to bring

the claims at issue here was previously litigated before Judge Jackson, although Ayers chose to

litigate the issue by filing a meritless “motion” that did not directly address the elements of



                                                   3
standing. See Ayers, No. 21-cv-551 (ABJ), slip op. at 2-3. Judge Jackson validly ruled on that

issue, which was essential to her judgment.

       Accordingly, sua sponte dismissal of the instant case is warranted. The Court

admonishes Ayers that refiling a complaint that has already been dismissed is not a proper

litigation tactic and could subject her to the imposition of sanctions.

 IV. Conclusion

       For the foregoing reasons, the Court will dismiss the [2] Amended Complaint. A

separate Order shall accompany this Memorandum Opinion.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: June 30, 2021




                                                  4
